Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the rce filed on 07/26/2021.  Claims 1 and 3-15 are pending and have been considered below.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  “perform the task based on the received the path rule.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-5, 7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bikkula (US 2016/0328270) in view of Maple et al. (US 2014/0123149).

Claim 1. Bikkula discloses an electronic device comprising:
The display 805 of the mobile computing device 800 may also function as an input device (e.g., a touch screen display) ([0072]);
a microphone (audio interface 874) fig. 8b ;
at least one speaker (audio transducer 825 (e.g., a speaker) ([0072]));
a wireless communication circuitry ([0076]);
a processor electrically connected to the display, the microphone, the speaker, and the communication circuitry; and a memory and electrically connected to the processor, wherein the memory is configured to store a plurality of application programs installed in the electronic device, and the memory, when executed, includes instructions to cause the processor to receive a user input including a request for performing a task using at least one of the application programs through at least one of the display or the microphone, transmit data related to the user input to an external server through the communication circuitry ([0073]-[0080]),
Bikkula does not explicitly disclose transmit version information on at least one of the application programs to the external server through the communication circuit together with or after the data transmission;
receive a path rule from the external server through the communication circuitry as a response to the request, the received path rule including information on a sequence of operations of the task to be performed by the electronic device and the received path rule being selected by the external server based on the version information from among a plurality of path rules that are different for each version of the application programs, and perform the task based on the received path rule.
Maple discloses transmit version information on at least one of the application programs to the external server (messaging queuing system 104) through the communication circuit together with or after the data transmission ([0027]-[0028], [0030]);
receive a path rule from the external server through the communication circuitry as a response to the request, the received path rule including information on a sequence of operations of the task to be performed by the electronic device and the received path rule being selected by the external server based on the version information from among a plurality of path rules that are different for each version of the application programs ([0033]-[0038], fig. 3) and perform the task based on the received path rule (([0021]-[0022], [0037]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Bikkula. One would have been motivated to do so in order to dynamically selecting the most appropriate of the different versions based on the usage to be made of the service.

Claim 3. Bikkula and Maple discloses the electronic device of claim 1, Bikkula further discloses wherein the instructions cause the processor to receive, from an external electronic device, parameters necessary for at least one of the operations of the task, wherein the parameters are acquired from the user input ([0029]). 

Claim 4. Bikkula and Maple discloses the electronic device of claim 1, Bikkula further discloses wherein the instructions cause the processor to display a user interface for the user input necessary when at least one of the operations of the task is executed (fig. 4a). 

Bikkula and Maple discloses the electronic device of claim 1, Maple further discloses wherein the instructions cause the processor to upgrade an application to a version necessary to execute the operations of the task ([0036]). One would have been motivated to do so in order to dynamically selecting the most appropriate of the different versions based on the usage to be made of the service. 

Claim 7. Bikkula and Maple discloses the electronic device of claim 1, Maple further discloses wherein the instructions cause the processor to transmit information indicating a change of an application to the external server through the communication circuitry, wherein the change is deletion, version upgrade, or installation into the electronic device ([0015],[0023], [0038]). One would have been motivated to do so in order to dynamically selecting the most appropriate of the different versions based on the usage to be made of the service.

Claim 10 is rejected along the same rationale as above and Maple further discloses to receive an analysis result of the user input from the external server, to select a path rule set from a path rule set database based on at least a part of the analysis result ([0027] item 202 fig. 2) One would have been motivated to do so in order to dynamically selecting the most appropriate of the different versions based on the usage to be made of the service.

Claim 15 represent the method of claim 1 and is rejected along the same rationale.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Bikkula (US 2016/0328270) in view of Maple et al. (US 2014/0123149) and further in view of Mahaffey et al. (US 2015/0163121).

Claim 6. Bikkula and Maple discloses the electronic device of claim 1, but fail to explicitly disclose wherein the instructions cause the processor to display a change in stages of the operations of the task through the display.
However, Mahaffey discloses wherein the instructions cause the processor to display a change in stages of the operations of the task through the display ([0006]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Bikkula. One would have been motivated to do so in order to improve systems and techniques for monitoring computing device activity, quickly and accurately.

7.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bikkula (US 2016/0328270) in view of Maple et al. (US 2014/0123149) and further in view of Chen et al. (US 2010/0087181).

Claim 8. Bikkula and Maple disclose the electronic device of claim 1, but fail to explicitly disclose wherein the instructions cause the processor to transmit the version information corresponding to the application programs installed in the electronic device to the external server through the communication circuitry if booting completion of the electronic device, insertion of 
However, Chen discloses wherein the instructions cause the processor to transmit the version information corresponding to the application programs installed in the electronic device to the external server through the communication circuitry if booting completion of the electronic device, insertion of an SD card into the electronic device, or removal of the SD card from the electronic device is recognized ([0041]-[0042]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Bikkula. One would have been motivated to do so in order to provide enhanced approaches for accessing and managing applications and upgrades thereto for mobile devices.

Claim 9. Bikkula and Maple disclose the electronic device of claim 1, but fail to explicitly disclose wherein the instructions cause the processor to acquire a hint based on the version information corresponding to the application programs installed in the electronic device, to display the hint through the display, to receive a second user input for the hint, and to control operations of at least one of the application programs using the path rule corresponding to the hint in response to the second user input, wherein the hint differs for each version of the at least one application program.
However, Chen discloses wherein the instructions cause the processor to acquire a hint based on the version information corresponding to the application programs installed in the electronic device, to display the hint through the display, to receive a second user input for the hint, and to control operations of at least one of the application programs using the path rule corresponding to the hint in response to the second user input, wherein the hint differs for each version of the at Bikkula. One would have been motivated to do so in order to provide enhanced approaches for accessing and managing applications and upgrades thereto for mobile devices.

8.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bikkula (US 2016/0328270) in view of Maple et al. (US 2014/0123149).

Claim 11. Bikkula discloses a server comprising: a path planner module configured to: receive, from a user terminal, select a path rule sets corresponding to the information from a path rule set database (abstract, [0003]); and a natural language understanding module configured to analyze a user input received from the user terminal ([0050], [0060],[0061]).
Bikkula does not explicitly disclose version information indicating each version of applications installed in the user terminal;
select a path rule from the selected path rule set based on at least a part of an analysis result, and to transmit the selected path rule to the user terminal, wherein the selected path rule controls at least one of operations of the applications installed in the user terminal.
However, Maple discloses version information corresponding to respective applications installed in the user terminal ([0027]-[0028], [0030]);
select a path rule from the selected path rule set based on at least a part of an analysis result, and to transmit the selected path rule to the user terminal, wherein the selected path rule controls at least one of operations of the applications installed in the user terminal ([0033]-[0038], fig. 3)
Bikkula. One would have been motivated to do so in order to dynamically selecting the most appropriate of the different versions based on the usage to be made of the service.

Claim 12. Bikkula and Maple disclose the server of claim 11, Bikkula further discloses wherein the result comprises: a domain indicating the application to be controlled using the selected path rule; a user's intent corresponding to the selected path rule ([0036]); and a parameter necessary when at least one of the operations is executed, wherein the natural language understanding module is configured to select the path rule set corresponding to the domain among the path rule sets acquired by the path planner module and to transmit the parameter to the user terminal together with the selected path rule ([0037], [0052]-[0053]).

9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bikkula (US 2016/0328270) in view of Maple et al. (US 2014/0123149) and further in view of Kudurshian et al. (US 2017/0358305).

Claim 13. Bikkula and Maple discloses the server of claim 11, but fail to explicitly disclose wherein the natural language understanding module comprises: a plurality of intent classification managers configured to grasp a user's intent through analysis of the user input and to determine the path rule corresponding to the grasped intent; and a domain classification manager configured to determine a domain of the user input, and to determine one of the plurality of intent classification managers as a manager for the analysis of the user input based on the 
However, Kudurshian discloses wherein the natural language understanding module comprises: a plurality of intent classification managers configured to grasp a user's intent through analysis of the user input and to determine the path rule corresponding to the grasped intent ([0048]); and a domain classification manager configured to determine a domain of the user input [0094], and to determine one of the plurality of intent classification managers as a manager for the analysis of the user input based on the selected version information ([0221],[0223]), wherein the plurality of intent classification managers are identified by application versions, and classify and manage the path rules into supportable ones and unsupportable ones ([0229], [0231]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Bikkula. One would have been motivated to do so in order to assist the user to perform some of the tasks in a multi-tasking environment.
Chen further discloses to select the version information corresponding to the domain among the version information (abstract).One would have been motivated to do so in order to provide enhanced approaches for accessing and managing applications and upgrades thereto for mobile devices.

Claim 14. Bikkula and Maple discloses the server of claim 11, but fail to explicitly disclose wherein the natural language understanding module comprises: a domain classification manager configured to determine a domain of the user input; and an intent classification manager configured to grasp a user's intent through analysis of the user input and to determine whether to 
However, Kudurshian discloses wherein the natural language understanding module comprises: a domain classification manager configured to determine a domain of the user input ([0094],[0221],[0223]); and an intent classification manager configured to grasp a user's intent through analysis of the user input and to determine whether to transmit the selected path rule to the user terminal based on the version information selected by the domain classification manager ([0229],[0231]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Bikkula. One would have been motivated to do so in order to assist the user to perform some of the tasks in a multi-tasking environment.
Chen further discloses to select the version information corresponding to the domain among the version information (abstract).One would have been motivated to do so in order to provide enhanced approaches for accessing and managing applications and upgrades thereto for mobile devices.

Response to Arguments
10.	Applicant's arguments filed 07/26/2021 have been fully considered but they are moot in light of new ground of rejection(s).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171